365 U.S. 123 (1961)
NATIONAL LABOR RELATIONS BOARD
v.
MATTISON MACHINE WORKS.
No. 74.
Supreme Court of United States.
Argued January 9, 1961.
Decided January 23, 1961.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Norton J. Come argued the cause for petitioner. With him on the brief were Solicitor General Rankin, Stuart Rothman, Dominick L. Manoli and Allan I. Mendelsohn.
J. Warren McCaffrey argued the cause for respondent. With him on the brief was Charles B. Cannon.
Harold A. Katz and Irving M. Friedman filed a brief for the United Automobile, Aircraft & Agricultural Implement Workers of America, as amicus curiae, urging reversal.
PER CURIAM.
The judgment of the Court of Appeals is reversed and the case remanded to that court for the entry of a decree enforcing the Board's order. The refusal of the Court of Appeals to enforce that order because the Board's notices of election contained a minor and unconfusing mistake in the employer's corporate name, was plain error. It was well within the Board's province to find, as it did, upon the record before it that this occurrence had not affected the fairness of the representation election, particularly in the absence of any contrary showing *124 by the employer, upon whom the burden of proof rested in this respect. That finding should have been accepted by the Court of Appeals. In the absence of proof by the employer that there has been prejudice to the fairness of the election such trivial irregularities of administrative procedure do not afford a basis for denying enforcement to an otherwise valid Board order.